DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/632,022 filed on 01/17/2020.
Status of Claims
Claims 1-15 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 1/17/2020 is in compliance with the provisions of 37 CFR 1.97, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 recites the limitation “The method of claim 8, wherein the two-layered RNN-RSM model comprises” emphasis added.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Topics over Time: A Non-Markov Continous-Time Model of Topical Trends” - IDS) “Wang”, in view of Levent et al. (“Topic and Trend Detection in Text Collections Using Latent Dirichlet Allocation” – IDS) “Levent”.  
Regarding Claim 1;  Wang discloses a method for automatically performing a discovery of topics and trends within temporal ordered text document collections, the method comprising:
generating a bag of words vectors for each text document (Wang: page 424, Section 1 “Introduction”, col. 1, 1st paragraph, col. 2, 3rd paragraph, and Figs. 2-3; pages 428-429, Section 5 “Experimental Results”); 
Wang does not explicitly disclose text document collection the temporal ordered text document collections using a predefined dictionary. However, Levent discloses text document collection the temporal ordered text document collections using a predefined dictionary (Levent: Section 1, “Introduction and Related Work” -  topic detection algorithm utilize the temporal ordering of documents). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Wang to include the feature of Levent. One would have been motivated to make this combination to include a solution 
Wang and Levent disclose iteratively calculating, based on the generated bag of words vectors, for each text document collection of the temporal ordered text document collections, a hidden topic vector representing topics of the respective text document collection using a calculated hidden state vector memorizing a hidden state of all previous text document collections the temporal ordered text document collections (Wang: Abstracts; section 6 “Conclusions”; whole document; also see Levent: Abstract and whole document).
Regarding Claim 2;  Levent discloses deriving topic trends from the calculated hidden topic vectors of the temporal ordered text document collections (Levent: Section 1, “Introduction and Related Work” -  topic detection algorithm utilize the temporal ordering of documents).
Regarding Claim 3;  Wang and Levent disclose wherein each text document collection of the temporal ordered text document collections comprises one or more text documents published or output at a same time and comprising an associated time stamp indicating a time of publication (Wang: page 425, col. 2, last paragraph: timestamped documents; also see Levent: Abstract  - the document collection is divided into time segments “each document is associated with a timestamp”).  
Regarding Claim 4;  Levent discloses sorting a sequence of text document collections the temporal ordered text document collections according to associated time, such that time steps are assigned to the text document collections (Levent: Abstract. Table 1).  
Regarding Claim 5;  Wang and Levent disclose calculating a hidden topic vector representing topics of a text document collection the temporal ordered text document collections at a time step from the bag of words vectors at the time step and from hidden state vectors of a preceding time step that precedes the time step, the hidden state vectors of the preceding time step being the preceding time step (Wang: Abstracts; section 6 “Conclusions”; whole document; also see Levent: Abstract and whole document).
Regarding Claim 6;  Wang and Levent disclose wherein the calculated hidden topic vector of a text document collection the temporal ordered text document collections comprises a hidden topic probability vector indicating occurrence probabilities of different topics within the respective text document collection (Wang: Abstracts; section 6 “Conclusions”; whole document; also see Levent: Abstract and whole document).  
Regarding Claim 7;  Wang discloses wherein the generated bag of words vectors of a text document collection the temporal ordered text document collections indicates occurrence numbers of words within the respective text document collection (Wang: page 425, 2nd paragraph – each word occurrence per document; page 426, Table 1 – number of word tokes in document d).  
Regarding Claim 8;  Wang and Levent disclose wherein a two-layered recurrent neural network (RNN)-replicated softmax model (RSM) is used to calculate hidden topic vectors for text document collections a sequence of text document collections of the temporal ordered text document collections (Wang: Abstracts; section 6 “Conclusions”; whole document; also see Levent: Abstract and whole document).
Regarding Claim 9;  Wang and  Levent disclose the method claim 8, wherein the two- layered RNN-RSM model comprises; an RSM layer including time-ordered hidden state vectors and associated bag of words vectors for all text document collections of the temporal ordered text document collections; and an RNN hidden layer including the hidden state vectors (Wang: Abstracts; section 6 “Conclusions”; whole document; also see Levent: Abstract and whole document).
Regarding Claim 10;  Levent discloses automatically evaluating the discovered topics such that a process is controlled (Levent: Abstract).  
Regarding Claim 11;  Levent discloses wherein a text document collection of the temporal ordered text document collections comprises text files including words of a natural language consisting of characters, source code files written in a programming language, or a combination thereof (Levent: text collections; Table 1):.  
Regarding Claim 12;  Levent discloses wherein a text document of a text document collection of the temporal ordered text document collections describes features of a technical system (Levent: Abstract).  
Regarding Claim 13;  Wang discloses a topic discovery system for automatic discovery of topics within temporal ordered text document collections, the topic discovery system comprising: 
a processor configured to:
generate a bag of words vector for each text document collection of the temporal ordered text document collections using a predefined dictionary (Wang: page 424, Section 1 “Introduction”, col. 1, 1st paragraph, col. 2, 3rd paragraph, and Figs. 2-3; pages 428-429, Section 5 “Experimental Results”); and 
(Levent: Abs. – the experimental results on a collection of academic papers from CiteSeer repository; Section 1, “Introduction and Related Work” -  topic detection algorithm utilize the temporal ordering of documents). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Wang to include the feature of Levent. One would have been motivated to make this combination to include a solution to topic detection algorithm utilize the temporal ordering of documents to improve the accuracy of detected topics as taught by Levent. 
Wang and Levent disclose iteratively calculate for each text document collection of the temporal ordered text document collections a hidden topic vector representing topics of the respective text document collection using a calculated hidden state vector memorizing a hidden state of all previous text document collections (Wang: Abstracts; section 6 “Conclusions”; whole document; also see Levent: Abstract and whole document).
Regarding Claim 14;  Levent discloses wherein the processor is further configured to automatically derive topic trends from the discovered topics of the text document collections (Levent: Abstract).  
Regarding Claim 15;  Levent discloses an interface configured to output the discovered topics, the derived topic trends, or the discovered topics and the derived topic trends (Levent: page 779, last paragraph – presents a smoothed topic trend analysis).   

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153